The principal controversy in this case arises over what is jurisdiction.
Jurisdiction "is generally defined as the authority or power which a man has to do justice in causes of complaint brought before him; the power and authority to declare the law * * * the right to apply the law to acts of persons. Jurisdiction always emanates directly and immediately from the law; it is a power which nobody upon whom the law has not conferred it can exercise." 35 C. J. p. 426, and cases cited.
The jurisdiction of a court, its right to speak, is the right, or rather its power, to pronounce a particular, final judgment or decree as to a particular person in a particular action. In re Hall, 94 N.J. Eq. 108 (118 A. 347).
The United States district court, upon the question of diversity of citizenship, exercised the power and authority to investigate this case and to find fraud and conspiracy if any existed. That was the basis of its jurisdiction — of its right to act at all in the cause brought before it by plaintiffs' bill. The court said:
"Plaintiffs have failed to establish by a fair preponderance of the evidence the charges of fraud and conspiracy enumerated in the last preceding paragraph of the findings and with these issues eliminated no jurisdiction remains in this court to determine issues *Page 314 
relative to lack of prudence in making investments or to the settlement of the accounts of the guardian or the administrator, or as to the liability of the surety upon the bond of the guardian."
In the Federal court, the plaintiffs were the same parties as are here involved. The defendants were the same parties. The charges of fraud and conspiracy were the same as are relied upon in this case. The same record is now relied upon in this court as was relied upon by the United States district court. There is identity of parties plaintiff, identity of parties defendant, identity of charges of fraud and conspiracy. That court having there litigated the question of fraud and conspiracy and having dismissed the bill of complaint because such charges were not established (that being the only ground on which the court could take jurisdiction), such decree is a former adjudication of the cause of action here involved.
"A former adjudication of the right of action, where the court had jurisdiction of the subject matter and of the parties, is unquestionably a bar to an action for the same debt or claim, and is conclusive where the same subject matter is sought to be again litigated, no matter how, between the same parties." Bond v. Markstrum, 102 Mich. 11.
We think this conclusive. Decree is affirmed, with costs.
SHARPE, J., concurred with POTTER, J.